Citation Nr: 1115343	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial disability rating for degenerative arthritis of the right knee, evaluated as 10 percent disabling prior to June 24, 2010, and 20 percent disabling thereafter.

2.  Entitlement to an increased initial disability rating for residuals of anterior cruciate ligament tears, status post reconstruction, of the right knee evaluated as 10 percent disabling prior to June 24, 2010, and 20 percent disabling thereafter.

3.  Entitlement to an increased initial disability rating for status post bunionectomy, with history of splay foot, of the right foot, evaluated as noncompensable prior to June 24, 2010, and as 10 percent disabling thereafter.

4.  Entitlement to an increased initial disability rating for status post bunionectomy and tibial sesamoidectomy, with history of splay foot, of the left foot evaluated as noncompensable prior to June 24, 2010, and as 10 percent disabling thereafter.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 1988, and from August 1989 to March 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Hartford, Connecticut Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for the disabilities that are the subjects of the current appeal.  The RO assigned initial disability ratings of 10 percent for degenerative arthritis of the right knee, 10 percent for right knee post-surgical ligament tear residuals, 0 percent for post-surgical right foot disability, and 0 percent for post-surgical left foot disability, all effective April 1, 2005.

In December 2009, the Board remanded the case to the RO via the VA Appeals Management Center (AMC) for additional action.  In a January 2011 rating decision, the AMC increased the disability ratings, effective June 24, 2010, to 20 percent for right knee arthritis, 20 percent for right knee ligament tear residuals, 10 percent for right foot disability, and 10 percent for left foot disability.

With respect to the right and left foot disability rating issues, which the Board is deciding at this time, the Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of higher initial and subsequent ratings for arthritis and ligament tear residuals in the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  From April 1, 2005, status post bunionectomy, with history of splay foot, of the right foot has been manifested by foot tenderness and pain producing at least mild, but no more than moderate, functional impairment of the right foot.

2.  From April 1, 2005, status post bunionectomy and tibial sesamoidectomy, with history of splay foot, of the left foot has been manifested by foot tenderness and pain producing at least mild, but no more than moderate, functional impairment of the left foot.


CONCLUSIONS OF LAW

1.  From April 1, 2005, status post bunionectomy, with history of splay foot, of the right foot has more nearly approximated the criteria for a disability rating of 10 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2010).

2.  From April 1, 2005, status post bunionectomy and tibial sesamoidectomy, with history of splay foot, of the left foot has more nearly approximated the criteria for a disability rating of 10 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VCAA notice was provided in letters issued in May 2005 and February 2010.  In those letters, VA advised the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2010 letter advised the Veteran of what information and evidence is necessary to substantiate his claim for 

a higher rating.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence to establish such.  The case was last adjudicated in January 2011.

In any event, the issues on appeal arise from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records and VA examination reports.  In the December 2009 remand, the Board instructed the AMC to ask the Veteran where he has received medical treatment for his right knee problems, and to seek records of any such treatment.  The AMC asked the Veteran for that information.  The claims file does not show Veteran provided any such information.  Although the Board is remanding the right knee issues due to mention of VA treatment for a knee disorder during the June 2010 VA examination, it was not stated at any time that the Veteran has received post-service treatment for his feet.  As no post-service foot treatment has been identified, no further search for records of such treatment is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a 

veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")

The Veteran was notified and aware of the evidence needed to substantiate his left and right foot disability rating claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting argument and by reporting for medical examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the foot rating issues on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for Left and Right Feet Disabilities

The Veteran has service-connected bunion-related disabilities of both feet.  He has had surgeries, including left chevron bunionectomy in 1996, right chevron bunionectomy in 1997, and left tibial sesamoidectomy in 1998.  He is seeking disability ratings higher than the 0 percent initial and 10 percent subsequent ratings that the RO and AMC have assigned.  The RO assigned initial ratings effective April 1, 2005, the day after the Veteran's separation from service, and assigned the higher, 10 percent ratings effective June 24, 2010, the date of a VA medical examination.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

At the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will consider whether higher ratings for the Veteran's right and left foot disabilities are warranted for any period since his separation from service.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and 

what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Schedule provides for evaluating unilateral bunion, or hallux valgus, as 10 percent disabling if the disorder has been addressed by an operation, with resection of the metatarsal head, or if the disorder is severe and equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The RO has evaluated the Veteran's foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for foot injuries other than those described under other diagnostic codes.  Diagnostic Code 5284 provides for ratings of 30 percent if the foot disorder is severe, 20 percent if moderately severe, and 10 percent if moderate.

On VA medical examination in June 2005, the Veteran reported ongoing tenderness and sensitivity at the base of the left first metatarsal joint.  He stated that the left foot disorder made him unable to walk barefoot, and that some shoes caused discomfort.  He reported having daily pain in his feet.  He related that in his right foot he had pain along the fifth metatarsal and had a bunionette.  He stated that in both feet symptoms were worse with standing and walking.  He stated that he used bilateral shoe inserts that provided some relief of the foot symptoms.  The examiner indicated that the Veteran denied that his left and right feet disorders were manifested by weakness, stiffness, swelling, heat, redness, fatigability, or lack of endurance.

The examiner noted well healed surgical scars on both feet, and tenderness over the right fifth metatarsal area and the left first metatarsal area.  The examiner stated that the joints were not painful on motion, and that the ranges of motion and function were not additionally limited by pain, fatigue, weakness, or lack of endurance.  The examiner found that the Veteran's gait was normal, without evidence of functional limitations on standing and walking.  X-rays showed changes consistent with the surgeries.  The examiner provided an impression of status post bilateral bunionectomy with residual pain, right painful bunionette, and bilateral splay foot.


In a March 2006 notice of disagreement, the Veteran indicated that he had not denied having weakness, stiffness, fatigability, or lack of endurance in his feet.  He asserted that there was evidence of degenerative arthritis in his feet.  In a January 2007 substantive appeal, the Veteran noted that he used shoe inserts.  He stated that he had persistent numbness in his left great toe since the two left foot surgeries.

In a June 2010 VA examination, the Veteran stated that worsening pain in his knees, combined with pain in feet, had led him to make plans to stop working as a postal carrier and to go back to school.  The Veteran reported ongoing irritation in his feet.  He stated that when walking barefoot he had sharp pain in his insteps and tingling under both first metatarsals.  He indicated that with walking in his work as a postal carrier, he had sharp pains at the surgical sites about twice a day.  He reported having pain in his feet after walking more than 11/2 hours.  He stated that he wore custom orthotics, and that these helped.

The examiner observed significant splay feet bilaterally.  There was mild tenderness with palpation at each of the first metatarsal heads, and there was discomfort at the right fifth metatarsal bunionette.  Otherwise, there was no pain with range of motion of the toes.  There was no objective evidence of painful motion, edema, instability, or weakness.  The Veteran's gait was normal.  There was decreased sensation in the areas around the scars on both feet.  The examiner indicated that the decreased sensation was likely due to superficial cutaneous nerve injury from surgery.  The examiner stated that the decreased sensation did not cause any functional impairment.  The examiner described the overall functional impairment in the right and left feet as mild.

The Veteran had bunion surgery in each foot, and had the additional sesamoidectomy surgery in his left foot.  After service, from 2005 forward he reported that the feet are symptomatic, with pain that is worse with weightbearing.  Although the VA examiner described the condition of both feet as resulting in 
mild functional disability, taking all of the Veteran's subjective complaints into consideration along with the objective findings on examination, the Board concludes that his foot disabilities more nearly approximate a moderate, rather
than mild, disability.  Accordingly, resolving all doubt in the Veteran's favor, a 10 percent rating for each foot is warranted from April 1, 2005.  See Deluca, supra.

A higher rating is not warranted, however.  The 2005 and 2010 examinations show that the right and left foot disabilities have been manifested by some pain and tenderness, but have not produced more than moderate functional impairment in either foot.  His gait has been reported as normal and he reportedly can walk or stand for 1.5 hours.  The examiner has described his disability as mild.  Thus, the foot disabilities have not at any time since service risen to the level of moderately severe, such as would warrant a rating higher than 10 percent under Diagnostic Code 5284.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence with respect to the disabilities on appeal.  Thus, his disability picture is contemplated by the rating schedule, and evaluations provided in the rating schedule are therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

From April 1, 2005, a 10 percent disability rating for status post bunionectomy, with history of splay foot, of the right foot is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From April 1, 2005, a 10 percent disability rating for status post bunionectomy and tibial sesamoidectomy, with history of splay foot, of the left foot is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating higher than 10 percent for status post bunionectomy, with history of splay foot, of the right foot is denied.

A disability rating higher than 10 percent for status post bunionectomy and tibial sesamoidectomy, with history of splay foot, of the left foot is denied.


REMAND

The Veteran appealed the initial 10 percent arthritis rating and 10 percent ligament tear residuals rating that the RO assigned for his right knee disabilities.  The AMC later increased each of those ratings to 20 percent, effective June 24, 2010.  

In the December 2009 remand, the Board instructed the AMC to ask the Veteran where he has received medical treatment for his right knee problems, and to seek records of any such treatment.  The AMC asked the Veteran for that information.  The claims file does not show Veteran provided any such information.  In the report of a June 2010 VA medical examination, however, the examiner stated that a February 2009 VA primary care physician record documents right knee re-injury.  

The claims file does not contain any records of VA treatment of the Veteran.  The Board will remand the knee rating issues again, in order to seek records of the 

Veteran's VA medical treatment.  Records should be sought from the VA Connecticut Healthcare System.  It appears the West Haven Campus and New London VA outpatient clinic are closest to the Veteran's reported address.

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records dating from April 2005 forward from the VA Connecticut Healthcare System, to include associated VA outpatient clinics.  (It appears the West Haven VA Medical Center and the New London VA outpatient clinic may be the closest facilities to the Veteran's address).  Associate the records that are obtained with the Veteran's claims file.  If no records can be obtained, the file should be annotated as such and the Veteran notified of such. 

2.  After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals of the by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


